                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 UNITED STATES OF AMERICA,                       §                           Case 4:18-cr-00575
                                                 §
         Plaintiff,                              §
                                                 §
 v.                                              §
                                                 §
 JACK STEPHEN PURSLEY,                           §
                                                 §
         Defendant.                              §

                      DEFENDANT’S PROFFER AS TO SCOTT SHUMAN

        As ordered by the Court, Defendant Jack Stephen Pursley (“Pursley”) submits and files

this affidavit of Scott Shuman (“Shuman”) as a proffer of the (brief) direct testimony that Pursley

seeks to elicit from Shuman. Shuman’s testimony goes to the mens rea element of the indicted

offenses, demonstrating that Pursley lacked the requisite intent. Shuman’s testimony also

corroborates Mooney’s investments in GSMC as real (not fake) investments.

                                             Respectfully submitted,

                                             /s/ Victor D. Vital
                                             Victor D. Vital
                                             State Bar Number 00794798
                                             S.D. Texas Bar Number 25730
                                             Alicia M. Barrs
                                             State Bar Number 24109620
                                             S.D. Texas Bar Number 3438290
                                             BARNES & THORNBURG LLP
                                             2121 N. Pearl Street, Suite 700
                                             Dallas, TX 75201-2469
                                             Telephone: (214) 258-4200
                                             Facsimile: (214) 258-4199
                                             victor.vital@btlaw.com
                                             abarrs@btlaw.com

                                             Nicole Therese LeBoeuf
                                             State Bar Number 00791091


Affidavit From Scott Shuman                                                                  Page 1
                                            S.D. Texas Bar Number 29595
                                            LEBOEUF LAW PLLC
                                            325 N. St. Paul, Ste. 3400
                                            Dallas, TX 75201
                                            Telephone: (214) 624-9803
                                            Facsimile: (214) 602-4353
                                            nicole@leboeuflaw.com

                                            Seth H. Kretzer
                                            State Bar Number 24043764
                                            LAW OFFICES OF SETH KRETZER
                                            440 Louisiana Street, Suite 1440
                                            Houston, TX 77002
                                            Telephone: (713) 775-3050
                                            Facsimile: (713) 929-2019
                                            seth@kretzerfirm.com

                                            Attorneys for Defendant Jack Stephen Pursley




                               CERTIFICATE OF SERVICE

        I certify that on August 29, 2019, a copy of this document was served on all counsel of

record through filing on the ECF System.

                                            /s/ Victor D. Vital
                                            Victor D. Vital




Affidavit From Scott Shuman                                                              Page 2
